Citation Nr: 9917119	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-28 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a nervous disorder, to 
include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to February 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In February 1998 the Board remanded the case for the purpose 
of obtaining VA treatment records.  The veteran failed to 
respond to two letters requesting information about any other 
ongoing psychiatric treatment he had received.  The case is 
now ready for review by the Board.

The Board notes that a December 1998 rating decision was 
issued for entitlement to compensation under 38 U.S.C.A. § 
1151 for residuals suffered from an injury to the left 
shoulder and right forehead.  While a statement of the case 
was issued in March 1999, the file does not contain a 
substantive appeal from the veteran on that issue.  
Therefore, this issue is not before the Board.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifested 
during the veteran's military service, and there is no 
medical evidence of a nexus between a current psychiatric 
disorder and the veteran's military service.

2.  There is no competent medical evidence demonstrating that 
the veteran currently has PTSD.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a nervous disorder, to include PTSD, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffers from a psychiatric 
disorder that is etiologically related to service.  He also 
claims that he suffers from PTSD.

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1131 
(West 1991);  38 C.F.R. § 3.303 (1998).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b) (1998).  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

However, the Board must first determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  To establish that a claim for service 
connection is well grounded, a veteran must present medical 
evidence of a current disability; medical evidence, or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  A claim may also be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran's service medical records are negative for any 
complaints, diagnosis, or treatment for any psychiatric 
disability.  Medical records include a diagnosis of a current 
psychiatric disability, thus satisfying the requirement that 
there be competent medical evidence of a current disability.  
See Caluza.  For example, a June 1997 VA examination 
indicated a diagnosis of major depression, and a July 1997 
medical record reflects a diagnosis of malingering.

However, a review of the record reveals that there is no 
medical evidence linking the veteran's current psychiatric 
disorders to his military service.  As for the veteran's 
contentions that any current psychiatric disorder is related 
to service, the etiology or pathology of a disability or 
disease involves a medical question that the veteran is not 
qualified to answer.  "Where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is required to fulfill the well-
grounded claim requirement of section 5107(a); where the 
determinative issue does not require medical expertise, lay 
testimony may suffice by itself."  Godfrey v. Brown, 7 Vet. 
App.  398, 405 (1995).  In the present case, there is simply 
no competent evidence in the form of medical evidence linking 
the veteran's current psychiatric disorders to service.  
Further, the Board observes that there is no competent 
medical evidence demonstrating that the veteran has ever been 
diagnosed with PTSD.  Moreover, there is no medical evidence 
linking any continuity of symptomatology which the veteran 
claims to his current psychiatric disorders, and, under such 
circumstances, the claim is not well grounded.  See Savage, 
supra. 

By this decision, the Board is informing the veteran that 
competent medical evidence of causation is required to render 
his claim well grounded.  38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Additionally, the 
Board is aware of no circumstances in this matter which would 
put VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claim for service 
connection "plausible."  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).



ORDER

Evidence of a well grounded claim having not been submitted, 
service connection for a nervous condition, including PTSD, 
is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

